      Case 5:19-cv-00144-TKW-MJF Document 33 Filed 11/13/20 Page 1 of 2


                                                                             Page 1 of 2

                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

ROBERT W. MERRITT,

      Plaintiff,

v.                                                   Case No. 5:19-cv-144-TKW/MJF

DEPARTMENT OF CORRECTIONS, et
al.,

      Defendants.
                                              /

                                       ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation        (Doc.   31)   and    Plaintiff’s   “Response to   Report     and

Recommendation with Motion for Leave to Amend” (Doc. 32). The Court treats

Plaintiff’s filing as an objection to the Report and Recommendation, see Fed. R. Civ.

P. 72(b)(3), and after de novo review of the issues raised in the objection, the Court

agrees with the magistrate judge’s determination that this case should be dismissed

based on Plaintiff’s failure to disclose his litigation history.

      The Court did not overlook Plaintiff’s argument that he made an “honest

mistake” when he failed to disclose his litigation history because he was confused

by differences in this District’s and the Middle District’s civil rights complaint

forms. The Court is not persuaded by this argument because even though the
     Case 5:19-cv-00144-TKW-MJF Document 33 Filed 11/13/20 Page 2 of 2


                                                                               Page 2 of 2

Districts’ forms differ, the question on this District’s form to which Plaintiff falsely

answered “no,” was clear and unambiguous and does not require a legal education

to understand. Accordingly, there is no excuse for Plaintiff’s failure to carefully

read the question before answering it.

      The Court also has not overlooked Plaintiff’s argument that he should be

allowed to amend his complaint to disclose the case that he previously omitted from

his litigation history. However, as the magistrate judge explained, see Doc. 31, at 8,

allowing Plaintiff to amend his complaint at this point would amount to no penalty

for his inexcusable failure to disclose his litigation history and would not serve as a

deterrent to Plaintiff and others from falsely answering the questions on the civil

rights complaint form.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice pursuant to 28 U.S.C. §

1915A(b)(1) for maliciousness and abuse of the judicial process.

      3.     The Clerk shall close the case file.

      DONE AND ORDERED this 13th day of November, 2020.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
